Citation Nr: 1013817	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  99-15 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from May 1974 to June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

When the case was last before the Board in July 2005, the 
issue on the title page of this decision was remanded for 
additional development.  The case has been returned to the 
Board for further appellate consideration.  


FINDING OF FACT

The Veteran's back problems in service were acute and 
transitory; there is no evidence of back problems within one 
year of discharge and the currently diagnosed back disorder 
is not etiologically related to service.


CONCLUSION OF LAW

A back disorder was not incurred or aggravated during active 
service, and the incurrence or aggravation of a back disorder 
during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in January 2002, August 2005, 
October 2008, and March 2009, the RO and the Appeals 
Management Center (AMC) provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the 
March 2009 notice letter informed the Veteran as to 
disability ratings and effective dates.  

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claim was readjudicated by the 
RO in May 2009, after proper VCAA notice was provided and 
after the Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). In this regard, the 
Board is satisfied as to compliance with the instructions 
from its July 2005 remand.  Specifically, the July 2005 Board 
remand instructed the RO to obtain any VA and private 
treatment records of the Veteran's treatment for a back 
disorder.  The RO was also requested to attempt to obtain the 
Veteran's medical records from workers' compensation.  In 
addition, the RO also was to provide the Veteran with an 
orthopedic/neurological examination to determine the nature, 
extent, and etiology of his back disability.  The Veteran 
failed to respond to the RO's March 2009 letter requesting 
authorization to obtain the workers' compensation records.  
However, additional VA and private records were obtained and 
associated with the claims folder.  The Board finds that the 
RO has complied with the Board's instructions and that the 
September 2008 VA examination report substantially complies 
with the Board's July 2005 remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Moreover, where a veteran served continuously for ninety days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection 
for a back disorder because it was incurred during service.  
Specifically, he contends that he injured his back in July 
1977 while carrying 50-caliber machine guns and ammunition.  
He also indicated in an October 1997 statement that during 
service he was playing baseball with all of the units when he 
was hit by a ball, causing him to fall and hurt his legs and 
back.

The service treatment records confirm that the Veteran was 
treated for muscle strain to his back following an injury 
while lifting several 50-caliber weapons in July 1977.  He 
was treated for acute back muscle strain.  He was given a 
prescription medication and was instructed to use heat.  He 
was also instructed to do no lifting or driving.  A follow-up 
record the next day indicates that the Veteran was to 
continue his previous treatment for acute muscle strain.  A 
May 1975 service treatment record notes that the Veteran 
pulled a muscle in his right leg during a baseball game.  No 
injury to the Veteran's back is mentioned.  A February 1978 
report of medical history reflects that the Veteran denied 
recurrent back pain.  No service separation examination 
report is of record.

Following discharge from service, the Veteran worked as a 
heavy equipment operator.  VA treatment records from August 
1991 show that the Veteran was seen for back pain.  He was 
seen again in October 1991 for persistent pain.  The 
diagnosis was back sprain.  In addition, the Veteran was seen 
for low back pain following a motor vehicle accident in 
February 1996.  Workers' compensation paid for some of his 
treatment and he was found to have a bulging disc at L5-S1 
and electromyography and nerve conduction tests showed mild 
peripheral polyneuropathy.

Private treatment records and VA treatment records from 1997 
through 2007 show treatment for ongoing back problems.  

A June 2000 private treatment record notes that the Veteran 
had lumbosacral discogenic disease with herniated 
intervertebral disc and radicular pain to the lower 
extremities, osteoarthritis or degenerative joint disease, 
and trochanter bursitis.  The physician indicated that the 
1996 motor vehicle accident worsened a preexisting back 
disorder.  The physician opined that the Veteran has a 
chronic back disorder as a result of an injury during 
military service.  

A July 2000 VA examination report notes that magnetic 
resonance imaging (MRI) showed circumferential bulging disc 
at L4-L5 and S-1 and lumbar spondylosis.  X-ray studies 
showed small, bilateral calcaneal spur posteriorly, and 
osteoarthritic changes with lumbar spondylosis dermans.  The 
diagnosis was degenerative joint disease of the vertebral 
spine and chronic low back pain and L5-S1 bulging central 
disc.  Based upon the Veteran's self-reported medical 
history, it was noted that the Veteran suffered discogenic 
disease from L3-S1 herniated nucleus pulposus since 1977.  

The report of a February 2008 VA examination notes that the 
Veteran's claims folder, to include his medical records, were 
reviewed by the examiner.  After thorough physical 
examination of the Veteran and review of the records, the 
examiner opined that the Veteran's low back condition 
(discogenic disease) is less likely than not related to 
military service.  Instead, the examiner stated that it is 
more likely than not related to the post-service motor 
vehicle accident in February 1996.  The rationale provided is 
that during service the Veteran was treated for an acute back 
injury with muscle relaxant and limited physical profile.  
The Veteran denied back pain in February 1978 and there is no 
evidence of medical treatment due to his low back condition 
within one year after service.  The first low back complaints 
were from 1991, which is nine years after service.  Then, in 
1996, he was involved in a motor vehicle accident with back 
injury.

The report of a September 2008 VA examination is duplicative 
of the February 2008 VA examination report.

After review of the evidence, the Board finds that service 
connection for a back disorder is not warranted.  In this 
regard, the service treatment records do not show that the 
Veteran had a chronic back disorder during service.  Instead, 
the service treatment records show that he had an acute 
muscle strain of the back in July 1977.  In February 1978, 
however, the Veteran denied recurrent back pain.  Moreover, 
there is no evidence of treatment or complaints of back pain 
thereafter until 1991, which is nine years after the Veteran 
was discharged from service.

The evidence also reveals that there is a VA medical opinion 
against the claim, a VA medical opinion in favor of the 
claim, and two private medical opinions in favor of the 
claim.  In his June 2000 report, Dr. Alvarez Swihart stated 
that the Veteran suffered a back injury while in active 
military service.  The report notes that there is no evidence 
in the service treatment records of a thorough work-up that 
excluded discogenic disease as the cause of the back problem.  
Dr. Alvarez Swihart further opined that the 1991 VA back 
evaluation references the 1977 incident, and the motor 
vehicle accident in 1996 worsened the Veteran's preexisting 
back condition.

In his April 2000 statement, Dr. Troche opined that both the 
Veteran's reports and the medical evidence show that the 
Veteran suffers from herniated nucleus pulposus at L5-S1, 
which was acquired during his military service.

The July 2000 VA examination report notes the Veteran's self-
reported medical history, which included discogenic disease 
from L3-S1 herniated nucleus pulposus since 1977.  

With respect to the private medical opinion from Dr. Troche, 
the Board notes that Dr. Troche did not mention which medical 
records he was referring to when he stated that the medical 
evidence shows that the Veteran's herniated nucleus pulposus 
at L5-S1 was acquired during military service.  He also 
failed to address the Veteran's 1996 motor vehicle accident 
and the role that it may have played with respect to the 
Veteran's current back disability.  Moreover, Dr. Troche 
based his opinion, in part, on the Veteran's own self-
reported medical history.  Finally, Dr. Troche gave no 
rationale for his opinion.  Similarly, the July 2000 VA 
examination report merely relays the Veteran's self-reported 
medical history that his discogenic disease began in 1977, 
which has not been substantiated by the service treatment 
records.  The Board notes that the weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Accordingly, the Board concludes that these 
opinions (if the statement contained in the July 2000 VA 
examination report can be construed as an opinion) are of 
limited probative value and are not sufficient to raise a 
reasonable doubt.

With respect to Dr. Alvarez Swihart's opinion, the Board 
notes that Dr. Alvarez did not attempt to explain the lack of 
medical documentation of back problems during the nine 
interim years between the Veteran's service separation and 
the initial post-service medical evidence showing back 
complaints.  Further, Dr. Alvarez Swihart's statement 
regarding the lack of a thorough medical work-up during 
service (which he noted could have excluded discogenic 
disease), is a point well taken; however, the lack of such a 
thorough work-up does not, in and of itself, create an in-
service diagnosis of discogenic disease.

The fact remains that the Veteran was not treated for any 
further back problems during service after the July 1977 back 
injury.  Instead, less than one year later in his February 
1978 report of medical history, the Veteran denied having 
recurrent back problems.  In addition, there is no evidence 
that the Veteran was on an ongoing limited physical profile 
during service after the July 1977 back injury.  

In essence, the evidence linking a back disorder to service 
is limited to the Veteran's own statements.  Lay assertions 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the Veteran is competent to report that he has 
experienced back problems since military service, the 
evidence fails to support this theory of events.  Discogenic 
disease was initially documented approximately nine years 
after his service separation (and shortly after a post-
service motor vehicle accident involving injury to his back), 
and the Board finds the February 2008 VA medical opinion to 
be more probative than the July 2000 VA opinion or the 
private medical opinions linking the current back condition 
to military service.  Therefore, the presumption of in-
service incurrence is not for application.  38 U.S.C.A. §§ 
1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.  
Additionally, there also is no basis to award service 
connection for a back disorder based on chronicity in service 
or continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Finally, 
the Board notes that the Federal Circuit Court has held that 
such a lengthy lapse of time between the alleged events in 
service and the initial manifestation of relevant symptoms 
after service is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

Accordingly, service connection is not in order for a back 
disorder.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

Service connection for a back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


